Citation Nr: 1743280	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability, other than lumbosacral strain.  

2.  Entitlement to service connection for a left lower extremity neurological disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 decisions of the Cleveland, Ohio, Regional Office.  

In June 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer available to participate in the decision and a transcript of the proceeding is of record.  

In November 2015, the Board notified the Veteran of his right to have another hearing before a VLJ who would review his appeal and he requested such hearing.  In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ)

The appeal was remanded in April 2013, September 2013, and July 2016.  The appeal has been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2016, October 2013, and November 2008 VA examination opinions do not provide an adequate basis for the Board to evaluate fairly and fully the Veteran's low back and left lower extremity neurological service connection claims.  Initially, the November 2016 VA examination report does not reflect independent consideration and analysis of the relevant evidence to support the provided proposition but tends to rely on the opinion and conclusions of the October 2013 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Significantly, the October 2013 VA examiner relies largely if not entirely on medical evidence, or the lack thereof, and does not adequately consider all evidence of record, including competent lay evidence of record.  Id.  The supplemental November 2008 VA examination opinion is conclusory and does not provide analysis or reasoning to support the provided etiological opinion.  Thus, the Board must remand the appeal to obtain adequate examination opinions.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran presently seeks service connection for right and left knee disabilities, respectively.  The Veteran provides a competent account of right and left knee symptomatology, and service treatment records document in service knee treatments.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the medical evidence of record suggests the Veteran may have currently diagnosed knee disabilities.  Based on these facts, VA is required to remand the respective claims to afford the Veteran appropriate VA examinations and to obtain relevant etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record suggests the Veteran receives regular VA low back and lower extremity neurological treatment, but records dated since July 2014 have not been associated with the claims folder.  Additionally, aside from private treatment records submitted by the Veteran, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records since May 2008.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private low back, lower extremity neurological, and knee treatment, hospitalization or evaluation, since May 2008 to the present, including treatments from the private physicians L. Boulvane, M.D., and L. Cook, M.D., and the private University Hospital and Cleveland Clinic facilities.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA low back, lower extremity neurological, and knee treatment or hospitalization records, dated July 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all low back, right knee, and left knee pathology present, if any, specifically diagnosing or ruling out arthritis and degenerative disc disease.  

As to each diagnosed condition, other than lumbosacral strain, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported traumas/falls and treatments.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability, including but not limited to chronic headaches, and lumbosacral strain.   

(D) is aggravated by service-connected disability, including but not limited to chronic headaches, and lumbosacral strain.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA neurological examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all left lower extremity neurological pathology present, if any.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported traumas/falls and treatments.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability, including but not limited to chronic headaches, and lumbosacral strain.   

(D) is aggravated by service-connected disability, including but not limited to chronic headaches, and lumbosacral strain.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


